                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
KDE:TH                                           271 Cadman Plaza East
F. #2017R01840                                   Brooklyn, New York 11201



                                                 January 24, 2020

By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Clare Bronfman, et al.
                       Criminal Docket No. 18-204 (S-2) (NGG) (VMS)

Dear Judge Garaufis:

               The government respectfully submits this letter in response to the defendant
Clare Bronfman’s request for an adjournment of the sentencing date currently scheduled for
February 14, 2020. The government was not consulted prior to the defendant’s filing but
takes no position on the request for an adjournment of the sentencing hearing in this case.

              If the Court is inclined to grant the defendant’s request to adjourn the
sentencing hearing, the government respectfully requests that the proceeding be adjourned to
a date after March, as the undersigned is scheduled to begin a trial before the Honorable
Allyne R. Ross on March 2, 2020.



                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                           By:    /s/ Tanya Hajjar
                                                 Tanya Hajjar
                                                 Assistant U.S. Attorney
                                                 (718) 254-6109

cc:           Counsel of Record (by ECF)
